The lower court found that Lewis, a minor for whose maintenance support was ordered in the original divorce action, became self-supporting and was therefore emancipated when he left the university in January 1968. The testimony of both the appellant and appellee, the only witnesses presented, established that Lewis was continuously employed from January 1970 until the date of the hearing on the motion to reduce delinquent support payments to a lump-sum judgment. However, for the two-year period prior thereto, from January 1968 to January 1970, the testimony of both witnesses established only that Lewis was employed by three theatres and a chemical company. The record is silent concerning the duration and continuity of the diverse jobs held by Lewis during that two-year period. Further, the record is silent concerning amounts earned by Lewis from his employment during the entire period from January 1968 to the date of the hearing. *Page 191 
The support ordered in the original divorce action and as modified thereafter for the maintenance of Lewis was fixed at $250 per month. There is no basis in the record for the lower court to have found that Lewis earned this amount at any time from January 1968, or that he fully supported himself during that period of time. Based upon the lack of evidence concerning the amounts earned and the uncertainty in the record surrounding the duration and continuity of Lewis' employment for a full two years, the finding by the referee that Lewis was emancipated as of January 1968 cannot be sustained and should be reversed.
In addition to the foregoing, there is a more compelling basis for reversal of the lower court's ruling.
The entry granting appellee's motion to terminate support is dated March 26, 1971, and by such entry the court below terminated support payments for Lewis as of February 1968. The court below therefore retroactively modified support installment payments which, under the terms of the support order as modified by the court in 1961, had accrued but were unpaid.
The majority opinion observes "that we are dealing not with an allowance of alimony alone but with an award for the support of a minor child." With respect to alimony installments above, that is, payments other than child support due the wife under a decree of divorce, it has been held in Armstrong v.Armstrong, 117 Ohio St. 558, at page 565, that: "In the absence of modification the judgment is enforceable as awarded." Further, in the syllabus of Armstrong, supra, it was held that a "judgment for alimony payable in installments rendered upon entering a decree for divorce constitutes a final judgment within the full faith and credit clause of the federal Constitution so far as accrued installments are concerned, no modification of the decree having been made prior thereto, unless it appear from the jurisdiction wherein the decree was granted that the power of modification expressly retained extends to accrued as well as to future installments of alimony."
The doctrine announced in Armstrong, supra, with *Page 192 
respect to alimony installments, was expressly adopted on the subject of child support installments in McPherson v. McPherson,153 Ohio St. 82. Therefore, the distinction between alimony installment payments and child support installment payments recognized by the majority opinion herein is not supported in law.
A more recent pronouncement on the issue of the power of a court to modify child support payments which have accrued under the terms of a child support judgment is found in Smith v.Smith, 168 Ohio St. 447. Therein, citing McPherson, supra, it was held that "* * * it is entirely consistent with both the law of Ohio and with reason and common sense to conclude, as we do, that, where there is an order imposing a duty to make installment payments until a minor reaches a specified age, and the child reaches the age specified in such order, and therehave been no interim modifications by the court, the amount of the judgment at that time becomes a sum certain which is no longer subject to modification." (Emphasis added.)
The conclusions to be reached from Armstrong, McPherson andSmith, supra, is that installment support payments which have accrued under the terms of an order entered pursuant to a decree of divorce and which remain unpaid are not subject to court modification if the child for whose benefit support was awarded was living at the time of accrual and no modification of the order has been made by the court prior to accrual.
The minor child, Lewis, for whom support was ordered until majority, reached that age before the motion for a lump-sum judgment was sought. Therefore, the court below was without power to modify the installment support payments for the period from February 1968 until Lewis reached majority for the reason that, under the terms of the support order, such installment payments had accrued and remained unpaid. The duty imposed upon the appellee to make support payments in the amount of $250.00 per month arose from the order of the court as modified relative to the divorce decree. This order was a continuing judgment of the court and the duty imposed thereby remained *Page 193 
until a modification of the order concerning future installments was obtained by the party seeking to avoid future obligations. The support payments for Lewis were due and owing as final judgments and under Armstrong, McPherson and Smith, supra, such payments cannot be modified.
The majority opinion cites and appears to be in harmony with Judge Zimmerman's dissent in McPherson, supra. The majority opinion in McPherson remains the law in Ohio.
It follows that in my opinion the judgment of the Court of Common Pleas, Division of Domestic Relations, should be reversed.